DOWD, Presiding Judge,
dissenting.
I respectfully dissent. In my view the dispositive question is whether plaintiff Ratliff’s activity was within the usual course or ancillary to defendant’s business. Green v. Crunden Martin Mfg. Co., 575 S.W.2d 930 (Mo.App.1978). The principal opinion finds plaintiff to be a statutory employee pursuant to § 287.040(4) RSMo 1978 based on the fact that periodic decontamination of defendant’s plant is an essential part of the manufacturing process.
Defendant Cargill is engaged in the manufacture of feed and not the extermination of birds and rodents. The mere fact that decontamination of the plant was essential to its operation does not mean that such service must be considered in the operation of defendant’s usual course of business. Walton v. United States Steel Corporation, 362 S.W.2d 617 (Mo.1962). I believe plaintiff’s service was ancillary to defendant’s business and would therefore hold he was not a statutory employee bound by § 287.040 RSMo 1978.